Citation Nr: 1726578	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-29 298	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a cognitive disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating higher than 10 percent for residuals of herniated nucleus pulposus.

5.  Entitlement to an initial compensable disability rating for a right ankle disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Dax J. Lonetto, Sr., Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from August 1982 to May 1986, July 2000 to December 2000, November 2001 to September 2002, and January 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In December 2013 and September 2015, the Board remanded the above claims for further development.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a May 2017 letter, the appellant, through his authorized representative, withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.









ORDER

The appeal for entitlement to service connection for a left ankle disability is dismissed.

The appeal for entitlement to service connection for a cognitive disorder is dismissed.

The appeal for entitlement an acquired psychiatric disorder, to include PTSD, is dismissed.

The appeal for entitlement to an initial disability rating higher than 10 percent for residuals of herniated nucleus pulposus is dismissed.

The appeal for entitlement to an initial compensable disability rating for a right ankle disability is dismissed.

The appeal for entitlement to a TDIU is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


